Cole, Judge:
Petitioner imported at Miami, Fla., from Guadalajara, Mexico, three shipments of Mexican sandals, known as “huaraches,” The merchandise was entered at the invoice values which were advanced by the appraiser. Appeals for reappraisement were filed, and the cases litigated, first, before a single judge sitting in reappraisement, Sontag’s Shoe Stores v. United States, 10 Cust. Ct. 513, Reap. Dec. 5797, who found in favor of the importer (petitioner), holding the entered values to be the dutiable export values, and then before a division sitting in review, United States v. Sontag’s Shoe Stores, 14 Cust. Ct. 314, Reap. Dec. 6091, that reversed the decision of the lower court in finding that “the plaintiff (importer) failed to establish values for the merchandise other than those found by the appraiser.” The court’s later determination, sustaining the higher appraised values over the lower entered values, resulted in the imposition of additional duties, and it is to obtain remission of such additional duties that this petition is before us, section 489, Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1489).
At the trial in Miami before the writer, Albert A. Sontag, who helped to conduct his father’s business at the time of the importations in question, testified that he ordered these huaraches, that when the shipments arrived and the consular invoices came before him he checked “the prices and the amount of merchandise and everything looked in order” so he sent all of the papers to his customs broker with instructions to “figure out whatever the amount of the duty should be,” and that upon receipt of such information “I signed the check,” and entry was made accordingly by the customs broker.
Cross-examination of the witness was directed almost exclusively to a statement appearing on one of the invoices in question concerning a rate of currency exchange. The notation referred to presented .a legal proposition, forming the basis for the court’s different conclusions in the proceedings in reappraisement, hereinabove outlined. The trial judge held that the action of the appraiser, converting the currency of the invoice, was a finding of value by computation and therefore voided the appraisement. The division disagreed with such construction and held that the appraiser’s finding in Mexican currency was valid and followed the requirements of the statute. The matter of currency conversion, being highly controversial when the dutiable value of the present merchandise was being litigated, is not to be given the controlling influence, as urged by respondent, in the instant case where the sole issue is the good faith and intention of the petitioner in entering its merchandise, United States v. American Metal Co., Ltd., 12 Ct. Cust. Appls. 440; T. D. 40612.
*224The customs broker testified that, prior to entry of the entries in question, she. submitted the consular invoices to the entry clerk at Miami, who advised the rate of exchange to be used and which was followed on entry.
Counsel for the Government, in their brief, stress the fact that the entered value of the merchandise was lower than the amounts (collective exhibit 1) given in “payment of these invoices,” and argue that such a condition shows "a lack of good faith on entry.” The contention completely overlooks petitioner’s testimony that the amounts paid included not only the cost of the huaraches under consideration, but also “other little trinklets and samples of other things that we never handled,” as well as express and other charges.
The record before us, considered with the circumstances leading to final adjudication of the dutiable value'of the huaraches in question, is satisfying that the entry of the merchandise at a less value than that found in final appraisement was without intent to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise.
The petition is therefore granted and judgment will be rendered accordingly.